Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of NCBI Database GenBank Accession No AL703280.1, 04 Sept. 2003, available via URL: <ncbi.nlm.nih.gov/nuccore/AL703280.1/>) discloses the nucleic acid sequence of GenBank Accession No. Accession No AL703280.1, which is a cDNA encoding for a mRNA clone that is 432bp in length and shares 95% identity with a cDNA encoding for human cornulin and encoding for a cysteine at amino acid position 69, wherein the amino acid position is with respect to the cornulin protein of SEQ ID NO: 8 (see alignment at p. 16 of the Office action of 4/6/20 wherein “Qy” is the GenBank sequence and “Db” is present SEQ ID NO: 6). The prior art of Taylan et al (J Allergy Clin Immunol. 2015. 136(2):507-509 and Tables E1-E2, 22 pages) discloses mutations / polymorphisms in the cornulin / CRNN gene, including a missense mutation in exon 3 of c.G176A encoding for p.R59H (rs14520458; see Tables 1 and 1E), and a c.G673C SNV in exon 3 encoding for p.E225Q (rs35492900; see Table 1E).
However, the prior art does not teach or suggest the presently claimed cDNA comprising a nucleic acid sequence encoding a cornulin protein that is truncated at amino acid position 79, wherein the amino acid position is with respect to SEQ ID NO: 8, or vectors or host cells comprising said cDNA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634